Citation Nr: 1824769	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  17-05 187	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to November 11, 2016, and in excess of 70 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for a gastrointestinal (GI) disability.

3.  Entitlement to an initial rating in excess of 10 percent for fibromyalgia, to include entitlement to a separate, compensable rating for arthritis.

4.  Entitlement to an initial compensable rating for a skin disability.

5.  Entitlement to service connection for hypothyroidism.

6.  Entitlement to service connection for residuals of a hysterectomy.

7.  Entitlement to service connection for obstructive sleep apnea.

8.  Entitlement to an effective date of earlier than December 20, 2011, for the grant of service connection for PTSD.

9.  Entitlement to an effective date of earlier than December 20, 2011, for the grant of service connection for a GI disability.

10.  Entitlement to an effective date of earlier than December 20, 2011, for the grant of service connection for fibromyalgia.

11.  Entitlement to an effective date of earlier than December 20, 2011, for the grant of service connection for a skin disability.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).

   
REPRESENTATION

Veteran represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991 and from January 2004 to March 2005.

These matters come before the Board of Veterans' Appeals (Board) from the RO.  

The Board observes that a claim for TDIU is part and parcel of any claim for an increased rating; thus, the Board has characterized the matters on appeal as indicated on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to service connection for a rectocele has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to increased ratings (PTSD, fibromyalgia, arthritis, and GI disabilities), entitlement to service connection for hypothyroidism, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In August 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issues of entitlement to service connection for obstructive sleep apnea and entitlement to an increased rating for a skin disability was requested.

2.  The competent medical evidence of record has attributed the Veteran's residuals of a hysterectomy to her active duty service.

3.  The Veteran filed her service connection claims for fibromyalgia, PTSD, skin, and GI disabilities on December 20, 2011.




CONCLUSIONS OF LAW

1.  The Veteran has withdrawn the issues of entitlement to service connection for obstructive sleep apnea and entitlement to an increased rating for a skin disability, there remain no allegations of errors of fact or law for appellate consideration; thus, the criteria for withdrawal of these issues by the Veteran have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria to establish entitlement to service connection for residuals of a hysterectomy have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria to establish an effective date prior to December 20, 2011, for the award of entitlement to service connection for fibromyalgia, PTSD, skin, and GI disabilities have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See id.

In an August 2017 written communication from the Veteran's attorney, prior to promulgation of a Board decision, it was clarified that the Veteran wished to withdraw from appellate consideration, the issues of entitlement to service connection for obstructive sleep apnea and entitlement to an increased rating for a skin disability.  As to these issues, there remain no allegations of errors of fact or law for appellate consideration; accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

Earlier effective date claims

The Veteran filed her original service connection claims for fibromyalgia, PTSD, skin, and GI disabilities on December 20, 2011.  The evidence of record does not indicate entitlement to service connection for these disabilities any earlier, nor did she submit a request for service connection for these disabilities prior to December 20, 2011, the criteria to establish an earlier effective date for these claims have not been met.  See 38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).

Service connection for residuals of a hysterectomy

The Veteran seeks service connection for residuals of a hysterectomy.  Establishing service connection generally requires (1) the existence of a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 U.S.C. § 1110 (2012); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the Veteran has residuals of a hysterectomy, which satisfies the first service connection element.  See Shedden, 381 F.3d at 1167.  The Veteran also has reported exposure to hazardous materials, which satisfies the second element.  See id.  Regarding the final element, the Board observes that the competent medical evidence of record has attributed her hysterectomy to these exposures.  Affording her the benefit of the doubt, the criteria to establish service connection for residuals of a hysterectomy have been met.  See Shedden, 381 F.3d at 1167; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	
ORDER

The appeal of the issue of entitlement to a compensable rating for a skin disability has been withdrawn and is dismissed. 

The appeal of the issue of entitlement to service connection for obstructive sleep apnea has been withdrawn and is dismissed. 

Service connection for residuals of a hysterectomy is granted.

Earlier effective date for fibromyalgia is denied.

Earlier effective date for PTSD is denied.

Earlier effective date for a skin disability is denied.

Earlier effective date for GI disabilities is denied.


REMAND

The Veteran last received a VA examination for her fibromyalgia and arthritis disabilities in October 2016; notably, this examiner did not make any specific findings (e.g., range of motion), and stated that the arthritis and fibromyalgia symptoms were essentially the same.  See VA Examination, 3 (Oct. 26, 2016).  Based on the lack of probative information for rating purposes and submitted evidence indicating that her symptoms may have worsened since the last examination, a remand is necessary to provide her with a more contemporaneous and adequate VA examination to assess these disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Correia v. McDonald, 28 Vet. App. 158 (2016); Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

The Veteran last received a VA examination of her GI disability in July 2013.  As the evidence of record indicates that her symptoms may have worsened, this issue should also be remanded to provide her with a more contemporaneous VA examination to properly assess this disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board observes that the Veteran's most recent VA examination for PTSD indicated that she is now receiving treatment for her psychiatric disability.  Compare VA Examination, 3 (Sept. 27, 2013) (noting that the Veteran was not seeking treatment for behavioral health, with VA Examination, 4 (Nov. 18, 2016) (noting that the Veteran now receives monthly treatment from VA).  These referenced VA treatment records do not appear associated with the claims file, this issue must be remanded to obtain these records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim)

Regarding the Veteran's claimed hypothyroidism, the Board observes that the Veteran is a licensed pharmacist, with a doctorate degree from the University of Arizona.  She is competent to provide expert medical opinion regarding the side effects of various medications and chemical exposures.  Reading her opinions as a whole, they leave the reasonable impression that she felt her exposures the hazardous chemicals during active duty caused her claimed hypothyroidism.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  Although these assertions are speculative in nature, the Board finds that additional medical opinion on this issue is warranted.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The remaining claim for a TDIU is inextricably intertwined with the other issues being remanded; therefore, adjudication of the TDIU claim would be premature at this juncture.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA and/or private treatment records relevant to the claims remaining on appeal, to include the mental health treatment records referenced in the Veteran's November 2016 VA examination.

2.  Schedule the Veteran for appropriate VA examinations to determine the nature and current severity of her service-connected arthritis and fibromyalgia disabilities.  The examiner should also describe how the symptoms of the Veteran's arthritis and fibromyalgia disabilities are distinguishable from each other.  If the examiner believes the symptoms are indistinguishable, the examiner should provide a clear and complete rationale for why this is so.

The AOJ should also ensure that the examiner provides all information required for rating purposes-including making findings consistent with Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and current severity of her service-connected GI disability.  The examiner should also address the functional impact of the disability.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her claimed hypothyroidism.  

The examiner is specifically requested to opine whether it is at least as likely as not (50 percent probability or greater) that her hypothyroidism was caused by, or otherwise related to, the Veteran's active duty service.  

The examiner is asked to specifically address the Veteran's contentions that hazardous chemical exposure in service caused her hypothyroidism.  

A clear and complete rationale should be provided for any opinion expressed.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and current severity of her service-connected PTSD.  The examiner should also address the functional impact of the disability.

6.  Then, re-adjudicate the claims remaining on appeal.  If any of the benefits sought are not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


